Filed Pursuant to Rule424(b)(3) Registration No.333- 149665 PROSPECTUS SUPPLEMENT Prospectus Supplement No. 1 Dated July 27, 2009 to the Prospectus dated March 21, 2008 (Registration No. 333-149665) NEW ENERGY TECHNOLOGIES, INC. This Prospectus Supplement No. 1 supplements our Prospectus dated March 21, 2008. The shares that are the subject of the Prospectus have been registered to permit their resale to the public by the selling stockholders named in the Prospectus. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering, other than the exercise price, if any, to be received upon exercise of the warrants referred to in the Prospectus. You should read this Prospectus Supplement No. 1 together with the Prospectus. Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol NENE. The closing sale price for our common stock as reported on the Over-the-Counter Bulletin Board onJuly 24, 2009, was $1.49 . You should read this Prospectus Supplement No. 1 together with the Prospectus. This Prospectus Supplement is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement updates and supersedes the information contained in the Prospectus. This Prospectus Supplement includes the following documents, as filed by us with the Securities and Exchange Commission: · The attached Annual Report on Form 10-K of New Energy Technologies, Inc. for the year ended August 31, 2008 filed with the Securities and Exchange Commission on December 9, 2008 (the  Form 10-K ); and · The attached Report on Form 10-Q of New Energy Technologies, Inc. for the period ended May 31, 2009 filed with the Securities and Exchange Commission on July 14, 2009; Appendix A to this Prospectus Supplement provides the Consent of Independent Registered Public Accounting Firm from our auditors, Peterson Sullivan LLP dated July 27 , 2009 for use herein of their report dated November 25, 2008, previously filed with our Form 10-K. Purchase of the shares involves certain risks. See " Risk Factors " beginning on page 9 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus Supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is July 27, 2009. Appendix A CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Supplement No. 1 to the Prospectus (Registration No. 333-149665) of New Energy Technologies, Inc. and Subsidiaries of our report dated November 25, 2008, on our audits of the consolidated balance sheets of New Energy Technologies, Inc. (formerly "Octillion Corporation") and Subsidiaries ("the Company") (a development stage company) as of August 31, 2008 and 2007, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and for the cumulative period from May 5, 1998 (inception), to August 31, 2008. Our report, dated November 25, 2008, contains an explanatory paragraph that states that the accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced recurring losses from operations since inception, and has a substantial accumulated deficit. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ PETERSON SULLIVAN LLP Seattle, Washington July 27, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 OCTILLION CORP. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1050 Connecticut Avenue NW, 10th Floor Washington, DC (Zip Code) (Address of principal executive offices) (800) 213-0689 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.
